department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-104544-02 uilc memorandum for associate area_counsel sb_se san diego from subject lawrence schattner chief branch collection bankruptcy summonses effect of the bankruptcy automatic_stay on a subsequently executed form_900 tax_collection_waiver this memorandum responds to your request for advice dated date this document may not be cited as precedent legend date issue whether the securing of a form_900 waiver that extends the statute_of_limitations for the collection of a pre-petition tax_liability a tax_collection_waiver while the automatic_stay is in effect violates the automatic_stay and therefore voids the tax_collection_waiver conclusion the securing of a tax_collection_waiver for a pre-petition tax_liability while the automatic_stay is in effect does not violate the automatic_stay therefore an otherwise effective tax_collection_waiver secured_by the service while the automatic_stay is in effect is valid background on date the debtors filed a chapter bankruptcy petition subsequently on date while the bankruptcy automatic_stay was in effect the service secured a tax_collection_waiver purportedly to extend the collection statute_of_limitations sol under internal_revenue_code i r c sec_6502 for the debtors’ income_tax year to date the automatic_stay was lifted when the debtors received a discharge from bankruptcy on date you noted that the collection sol under sec_6502 for the debtors’ income_tax_liability would expire on date should the tax_collection_waiver be deemed ineffective this liability is one of several liabilities included on an offer-in-compromise recently submitted by the debtors a recent amendment to sec_6331 suspends the sol beyond the date date therefore the tax collection sol currently is suspended by the pending offer-in-compromise and did not expire on date regardless of the validity of the tax_collection_waiver secured during the bankruptcy automatic_stay law analysis the bankruptcy automatic_stay is described in sec_362 of the bankruptcy code b c pursuant to this section the filing of a bankruptcy petition operates as a stay applicable to all entities of the various actions set forth therein b c sec_362 more specifically sec_362 prohibits any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title the stay arises by operation of the law and not by judicial action in addition pursuant to the applicable law in the ninth circuit any_action that violates the automatic_stay is deemed void in re 954_f2d_569 9th cir thus if the securing of a tax_collection_waiver for a pre-petition tax_liability constitutes an act to collect assess or recover a claim against the debtor or any other action set forth in sec_362 then any_tax collection waiver obtained while the automatic_stay is in effect would be rendered invalid although it appears that there are no reported cases specifically addressing this issue various cases have discussed whether a creditor’s solicitation of a debtor to reaffirm dischargeable debts violates the automatic_stay see 79_f3d_43 7th cir see also in re 144_br_620 bankr d r i see also in re 255_br_747 b a p 9th cir these cases stand for the proposition that absent coercion or harassment creditors may solicit debtors for the reaffirmation of dischargeable debts without violating the bankruptcy automatic_stay these case sec_1i r c sec_6331 was amended to provide in part for a suspension of the tax collection sol under sec_6502 during the time that the service is prohibited from levying by a pending offer-in-compromise as set forth in sec_6331 job creation and worker assistance act of sec_416 2we note that by reason of section of the internal_revenue_service restructuring and reform act of the tax_collection_waiver is not effective after date also seem to illustrate a tendency by the courts to less rigidly interpret the scope of creditor action prohibited by the provisions of b c sec_362 for example in in re duke the chapter debtor argued that the creditor violated b c sec_362 by sending the debtor’s attorney with a copy to debtor a letter referencing the debtor’s outstanding account balance and enclosing a proposed reaffirmation agreement in re duke f 3d pincite in its analysis the court acknowledged that t aken to its logical extreme sec_362 could be construed to prohibit all contact between creditors and debtors after a petition has been filed with respect to dischargeable debts the courts have not pushed it that far however the court then noted a comment from the third circuit_court of appeals that the respite provided by sec_362 ‘is not from communication with creditors but from the threat of immediate action by creditors such as a foreclosure or a lawsuit ’ id pincite quoting 851_f2d_81 3d cir the court ultimately rejected the debtor’s argument and agreed with the majority of the bankruptcy courts that have found that these actions do not violate sec_362 as long as the letter is nonthreatening and non-coercive id in addition to the case discussed above in re jefferson provides another example where the court recognized and upheld the general_rule that mere solicitation of the reaffirmation of a dischargeable debt does not violate the automatic_stay b r pincite in this case under circumstances factually similar to those of in re duke the court explained that our review of the cases that have considered this issue indicates a fairly uniform pattern of results that mere requests for payment are not barred by sec_362 absent coercion or harassment by a creditor id pincite as with in re duke the court in this case did not interpret the creditor’s attempt to negotiate with the debtor regarding a reaffirmation agreement as an act to collect assess or recover a claim against the debtor in violation of the automatic_stay b c sec_362 this rule was also discussed and upheld in in re 255_br_747 b a p 9th cir the ninth circuit bankruptcy appellate panel followed the general_rule and held that a creditor does not absent some sort of harassment or coercion violate the automatic_stay by asking debtor to sign a reaffirmation agreement id pincite as the above referenced cases involved reaffirmation agreements we note that part of the policy underlying reaffirmation agreements is to encourage creditors to provide debtors with continued availability to a line of credit see 79_f3d_43 7th cir while this policy is not served by a tax_collection_waiver these cases support the notion that certain contacts with the debtor are not prohibited by the automatic_stay it is our view that merely securing a tax_collection_waiver from the debtor does not amount to an act to collect assess or recover a claim against the debtor in violation of b c sec_362 the tax_collection_waiver merely preserves the service’s rights to pursue enforced collection actions after the stay has been lifted by extending the collection sol under sec_6502 simply stated securing the execution of the tax_collection_waiver is not an act to collect but merely an act to extend the sol so that the service may collect in the future thus securing the execution of the tax_collection_waiver does not violate any of the actions prohibited by the bankruptcy automatic_stay see b c sec_362 this conclusion is consistent with our position prior to the enactment of b c sec_362 in the bankruptcy reform act of that the execution of a waiver extending the assessment sol did not violate the automatic_stay prior to the enactment of this provision any act to assess was specifically prohibited by the automatic_stay b c sec_362 nonetheless we had argued that the execution of a waiver to extend the sol on assessment did not amount to an act in violation of any of the actions prohibited by the automatic_stay pursuant to b c sec_362 as in the case of a tax_collection_waiver a waiver to extend the assessment sol is not an act to assess but merely an act extending the period within which the service may assess in the future the procedures for assessing a tax are set forth in sec_6203 and the regulations thereunder on the other hand the authority to extend the sol for assessment is found in sec_6501 thus execution of a waiver to extend the assessment sol is an act performed under the authority of sec_6501 and not an act pursuant to the procedures for making assessments under sec_6203 notwithstanding the case law discussed above we acknowledge that other courts have taken a more restrictive view of what creditor actions are permitted while the automatic_stay is in effect for example in gillilan v commissioner the tax_court without much analysis of the issue stated that i t seems apparent and respondent does not appear to contest that respondent’s purported acceptance of the form 870-l ad was an impermissible act i to create a lien against either petitioner’s husband’s property or that of the estate or ii to collect assess or recover a claim against petitioner’s husband in violation of the automatic_stay 66_tcm_398 similarly in in re best finance corp the court interpreted the execution of puerto rico treasury_department form sc2845 a consent to assessment and waiver form of the applicable statute_of_limitations as an invalid attempt to waive the provisions of b c sec_362 and a violation of the automatic_stay 74_br_243 d p r the court held that s ince the general_rule is that a debtor may not waive the provisions of u s c sec_362 the consent for assessments signed by debtor post petition without being submitted for the approval of the other creditors of the estate are null void and without any binding legal effect a debtor cannot waive the automatic_stay id pincite see also in re 243_br_701 bankr n d ill distinguishing facts from facts in in re duke and holding that the creditor violated the automatic_stay in soliciting debtors’ reaffirmation of a dischargeable debt while we disagree with gillilan and in re best finance corp we note that these cases are factually distinguishable from the facts pertaining to this opinion both of these cases involved forms whereby the debtors in part consented to assessment in contrast this opinion discusses the securing of a tax_collection_waiver which merely extends the tax collection sol and is not a consent to any assessment or collection action if you have any questions please contact the attorney assigned to this case at
